Name: Commission Regulation (EEC) No 511/83 of 2 March 1983 extending the time limit laid down in Article 2 of Regulation (EEC) No 330/83 in relation to the protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/ 10 Official Journal of the European Communities 4. 3 . 83 COMMISSION REGULATION (EEC) No 511 /83 of 2 March 1983 extending the time limit laid down in Article 2 of Regulation (EEC) No 330/83 in relation to the protective measures applicable to imports of dried grapes whereas one of the conditions for not applying the amended coefficients is that the import is accepted by the customs authorities not later than 1 April 1983 ; whereas experience has shown that this delay does not allow certain operations to be settled in an appropriate way ; whereas the delay should be extended, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular Article 14 (2) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 330/83 (^ amended the coefficients laid down in Article 2 (3) of Commission Regulation (EEC) No 2742/82 of 13 October 1982 on protective measures applicable to imports of dried grapes (6) ; whereas Article 2 of Regu ­ lation (EEC) No 330/83 provides that the amended coefficients shall not be applied in certain cases ; Article 1 In Article 2 of Regulation (EEC) No 330/83 the date '1 April 1983' is replaced by the date '1 May 1983 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . P) OJ No L 118 , 30 . 4 . 1981 , p. 10 . (3) OJ No 106, 30 . 10 . 1962, p . 2553/62 . 0 OJ No L 263 , 19 . 9 . 1973 , p. 1 . 0 OJ No L 38 , 10 . 2 . 1983 , p. 18 . ( «) OJ No L 290 , 14 . 10 . 1982, p. 28 .